UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7739


RALPH WILSON,

                 Petitioner - Appellant,

          v.

J. F. ANDREWS,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-hc-02041-D)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ralph Wilson, a federal prisoner, appeals the district

court’s    order    denying    relief    on   his   28    U.S.C.   § 2241     (2012)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we grant leave to proceed in forma pauperis

and affirm for the reasons stated by the district court.                      Wilson

v. Andrews, No. 5:14-hc-02041-D (E.D.N.C. Oct. 6, 2014).                          We

dispense     with    oral     argument    because        the    facts   and    legal

contentions    are    adequately    presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2